CLD-064                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 19-2595
                                       __________

                                 ANDREW MORRISON,
                                              Appellant

                                             v.

                           UNITED STATES OF AMERICA
                       ____________________________________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                         (D.C. Civil Action No. 3-19-cv-00067)
                       District Judge: Honorable Kim R. Gibson
                      ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                 December 12, 2019
               Before: JORDAN, KRAUSE and MATEY, Circuit Judges

                           (Opinion filed: December 19, 2019)
                                      ___________

                                        OPINION*
                                       ___________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Andrew Morrison is a citizen of Jamaica who was removed from the United States

in 2015. Morrison later reentered and was charged in the United States District Court for

the Eastern District of New York with illegal reentry in violation of 8 U.S.C. § 1326(a)

and (b)(2). Morrison pleaded guilty, and the court sentenced him to 46 months in prison.

Morrison neither appealed nor challenged his conviction under 28 U.S.C. § 2255.

       At issue here is a habeas petition under 28 U.S.C. § 2241 that Morrison filed in his

district of confinement. He argued that his conviction of illegal reentry is invalid because

his underlying order of removal is invalid and because counsel in his criminal proceeding

failed to contest the charge on that basis under 8 U.S.C. § 1326(d). Relatedly, he also

argued that the illegal-reentry statute unconstitutionally permitted that result by allowing

representation by counsel who are not familiar with the immigration laws.

       The District Court, acting on a Magistrate Judge’s recommendation, dismissed

Morrison’s § 2241 petition on the ground that he is required to raise such challenges with

his sentencing court under § 2255. Morrison appeals, and the Government has filed a

motion for summary affirmance.

       We will grant that motion and affirm. As the Magistrate Judge explained, federal

prisoners must raise any challenges to their sentences with their sentencing courts under §

2255 unless the § 2255 remedy “is inadequate or ineffective.” 28 U.S.C. § 2255(e). In

this case, Morrison raises garden-variety § 2255 claims that he could have raised with his




                                              2
sentencing court. Indeed, after the District Court dismissed Morrison’s § 2241 petition,

he did just that.1

       It may be, as the Magistrate Judge suggested and as the Government argues, that

Morrison’s claims are untimely under § 2255. We express no opinion on that issue. We

note, however, that the mere untimeliness of Morrison’s claims under § 2255 would not

allow him to proceed under § 2241. See Cradle v. United States ex rel. Miner, 290 F.3d
536, 539 (3d Cir. 2002) (per curiam). Nor has Morrison raised any other circumstance

that might allow him to do so. See Bruce v. Warden Lewisburg USP, 868 F.3d 170, 180

(3d Cir. 2017) (addressing the standard for proceeding under § 2241 and In re Dorsainvil,

119 F.3d 245 (3d Cir. 1997)).

       For these reasons, we will grant the Government’s motion for summary affirmance

and will affirm the judgment of the District Court. Morrison’s motion to hold this appeal

in abeyance is denied. To the extent that Morrison’s filings can be construed to request

any other forms of relief, they are denied as well.




1
  Morrison raised his ineffective assistance claim (and others) in a motion to vacate his
judgment under “Rule 60.” (E.D.N.Y. Crim. No. 1-16-cr-00413-001, ECF No. 42.) It
appears that Morrison’s motion could be construed as a § 2255 motion, but we express no
opinion on whether his sentencing court should treat it as such. Morrison also has filed a
motion in this appeal asking us to stay it pending a ruling on his Rule 60 motion. That
motion is denied because Morrison cannot raise his claims under § 2241 in this Circuit
regardless of how his sentencing court rules on his putative Rule 60 motion.
                                              3